Lawrence, Judge:
These appeals for reappraisement involve the valuation of certain drums, filled with olive oil or other commodities, imported from various countries.
The uncontradicted evidence discloses the following facts:
1." That the issue in the instant appeals is the same in all material respects as that involved in C. H. Powell Co., Inc. (Douredoure Bros.) v. United States, 28 C. C. P. A. (Customs) 310, C. A. D. 160; and the record in that case has been incorporated herein.
2. That the value found by the appraiser in each case represents the statutory foreign value of the involved merchandise.
3. That there was no export value higher than the above-mentioned foreign value.
I therefore find the proper basis of value of the involved merchandise to be the foreign value thereof as defined in section 402 (c) of the Tariff Act of 1930, and that such value is the value as found by the appraiser in each case.
Judgment will be entered accordingly.